Title: General Orders, 26 August 1777
From: Washington, George
To: 



Head-Quarters, Wilmington [Del.] August 26th 1777.



The officers commanding corps are to see that their men’s arms are immediately cleaned and put in the best order possible; that the ammunition likewise be carefully inspected, and the proper number of rounds for each man completed; that the bayonets fix well; that the flints be screwed in fast, and every thing put in perfect readiness for action.
The troops are without fail continually to have one day’s provision of meat on hand, ready cooked, and two day’s rations of bread. should any complaint be made by the soldiers for want of such provisions, the commanding officers of corps must be answerable for it; unless it should appear, that the provisions were not to be had at the Commissary’s; and in such case the deficient Commissary shall be accountable—Complaint has been made, that some regiments have lately been two days without provisions, owing to the negligence of their Commissary: such conduct is insufferable and must be attended with the worst consequences—The Commander in Chief is determined to make an example, of the first Commissary, who shall be guilty of the like negligence—The Commander in Chief likewise insists, that the Commissaries shall supply the troops with hard bread—The present

most common mode of supply, by issuing flour which they make into bad bread, not only injures their health, but is attended with delays sufficient to frustrate the most important, and well formed enterprises—As the means therefore are now abundantly in their power, the Commander in Chief can admit no excuse, for their not supplying the troops with good bread.
